UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K /A Amendment No. 1 x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number: GIA INVESTMENTS CORP. Room B1, 14F, Number 85, Section 4 Ren’ai Road, Da’an District Taipei City, Taiwan Nevada 42-1772642 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of each exchange on which registered none not applicable Securities registered under Section 12(g) of the Exchange Act: Title of each class none Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x 1 Table of Contents Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes x No o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not available. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.There are28,593,000 common shares issued and outstanding as of April 21 , 2014. EXPLANATORY NOTE The purpose of this Amendment No. 1 (this “Amendment”) to the Annual Report on Form 10-K of GIA Investments Corp. (the “Company”) for the year ended December 31, 2013, and filed with the Securities and Exchange Commission on April 11, 2014 (the “Original Filing”), is to revise the Company’s (i) Statements of Cash Flow and (ii) certain provisions of Management’s Discussion and Analysis of Financial Condition and Results of Operations regarding (a) Results of Operations and (b) Liquidity and Capital Resources (the “MD&A”) included with the Original Filing.For convenience of the reader, this Amendment specifies the Original Filing in its entirety, as amended by this Amendment.Except for the Statements of Cash Flow and those revisions to the MD&A, this Amendment does not amend or otherwise update any other information in the Original Filing.Accordingly, this Amendment should be read in conjunction with the Original Filing.As required by the provisions of Rule 12b-15 promulgated pursuant to the Securities and Exchange Act of 1934, new certifications by the Company’s Principal Executive Officer and Principal Financial Officer are filed as exhibits to this Amendment. 2 Table of Contents TABLE OF CONTENTS Page PART 1. Item 1. Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Mine Safety Disclosures 6 PART II. Item 5. Market for Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities 6 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 Item 9B. Other Information 23 PART III. Item 10. Directors, Executive Officers, and Corporate Governance 24 Item 11. Executive Compensation 25 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 27 Item 13. Certain Relationships and Related Transactions and Director Independence 28 Item 14. Principal Accounting Fees and Services 28 PART IV. Item 15. Exhibits, Financial Statement Schedules 29 Signatures 30 3 Table of Contents Special Note Regarding Forward-Looking Statements Information included or incorporated by reference in this Annual Report on Form 10-K /A contains forward-looking statements.All forward-looking statements are inherently uncertain as they are based on current expectations and assumptions concerning future events or future performance of the Company.Readers are cautioned not to place undue reliance on these forward-looking statements, which are only predictions and speak only as of the date hereof.Forward-looking statements may contain the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “forecasts,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions, and are subject to numerous known and unknown risks and uncertainties.Additionally, statements relating to implementation of business strategy, future financial performance, acquisition strategies, capital raising transactions, performance of contractual obligations, and similar statements may contain forward-looking statements.In evaluating such statements, prospective investors and shareholders should carefully review various risks and uncertainties identified in this Report, including the matters set forth under the captions “Risk Factors” and in the Company’s other SEC filings.These risks and uncertainties could cause the Company’s actual results to differ materially from those indicated in the forward-looking statements.The Company disclaims any obligation to update or publicly announce revisions to any forward-looking statements to reflect future events or developments. Although forward-looking statements in this Annual Report on Form 10-K /A reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by us.Consequently, forward-looking statements are inherently subject to risks and uncertainties, and actual results and outcomes may differ materially from the results and outcomes discussed in or anticipated by the forward-looking statements.Factors that could cause or contribute to such differences in results and outcomes include those specified in this Annual Report on Form 10-K /A .Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this Annual Report on Form 10-K /A .We file reports with the Securities and Exchange Commission (“SEC”).You can read and copy any materials we file with the SEC at the SEC’S Public Reference Room, 100 F. Street, NE, Washington, D.C. 20549.You can obtain additional information about the operation of the Public Reference Room by Calling the SEC at 1-800-SEC-0330.In addition, the SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC, including us. We disclaim any obligation to revise or update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this Annual Report on Form 10-K /A .Readers are urged to carefully review and consider the various disclosures made throughout the entirety of this Annual Report, which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and prospects. PART I Item 1.Business GIA Investments Corp, (the “Company” “our”, “we”, or “us”), was incorporated on July 6, 2010 in the State of Nevada. The Company’s business plan is to seek, investigate, and, if warranted, acquire one or more properties or businesses, and to pursue other related activities intended to enhance shareholder value. The acquisition of a business opportunity may be made by purchase, merger, exchange of stock, or otherwise, and may encompass assets or a business entity, such as a corporation or joint venture. The Company has not conducted business operations nor had revenues from operations since its inception. Also, the Company’s business plan is to seek, investigate, consult with and assist small to medium sized Asian companies to enter the United States equity markets. We will look for small profitable companies in growth industries.We desire to deal with management who shares our vision of growth, within reason.We intend to shy away from management that appears to be in the business for the “short haul”.Management’s character will play a big part in our decision making process.The Company will charge various fees for its consulting services, and some of those fees may come in the form of equity in the client business. Examples of those services are assist with the preparation and filing of various registration statements, the formation or reorganization of companies, and assist with the preparation and filing of various reports on Forms 10-Q, 10-K, and 8-K. 4 Table of Contents We believe that there is a significant number of small to mid-size businesses in China that can benefit from the services we offer.We will help educate management of these businesses as to the opportunities available as a publicly traded company in the United States, including, but not limited to, participation on the OTCBB.We have assembled a team of bi-lingual professionals and offer their services as a “package” to our clients. We believe we can offer a “turnkey” process for Asian companies to participate in the equity markets in the United States by becoming a reporting company.We will assist them in being incorporated in the United States, assist them with the registration process, and introduce them to market makers, auditors and legal counsel. Overview There are many small profitablecompanies in China and elsewhere in Asia with no knowledge of the public company process and related regulatory requirements in the United States.We believe we can fill a market niche with our ability to identify prospects in the Asian community, because of our relationships with professionals that Heer Hsiao, our President, has developed during the past 9 years.We believe we are breaking ground in this industry and have no idea regarding how this market will develop in the future. Principal Services and Their Markets We believe there is a significant number of small to mid-size businesses in China that can benefit from the services we offer.We will help educate management of these businesses as to the many benefits available as a publicly traded company in the United States.We have assembled a team of bi-lingual professionals and offer their services as a “package” to our clients. We believe we can offer a “turnkey” process for Asian companies to participate in the equity markets in the United States.We will assist them in being incorporated in the United States, assist them with the registration process, and introduce them to market makers, auditors and legal counsel. Competition There are many professional entities, i.e., law firms, financial institutions, investment bankers, etc., world-wide getting involved in the growth opportunities in the Asian markets, in particular, China.We hope our selected “niche” of the small to medium size business might be well suited for our operations. We also believe that our chosen market will help us eliminate the possibility of major expenses due to the smaller size of our transactions. Dependenceon One or a Few Major Customers Currently, we do not depend on one or a few major customers. Patentsand Trademarks Currently, we have no registered patents or trademarks. Governmentand Industry Regulation We believe that our operations are not subject to governmental or industry regulation. Research and Development Activities Currently, we have no research and development activities. Environmental Laws Currently, our operations have no material effect on the environment. Employees and Employment Agreements The Company has one full time employee. There are no employee agreements in effect. 5 Table of Contents Item 1A. Risk Factors As a smaller reporting company, we are not required to provide the information required by this item. Item 1B. Unresolved Staff Comments There are no unresolved staff comments. Item 2. Properties The Company currently uses office space provided by Heer Hsiao, President of the Company, at no cost to the Company, locatedat Room B1, 14F, Number 85, Section 4, Ren’ai Road, Da’an District, Taipei City, Taiwan. Item 3. Legal Proceedings There are no lawsuits filed or pending against the Company by others, and no lawsuits filed or pending against others by the Company.There are no contingencies, sureties or guaranties in existence. Item 4.Mine Safety Disclosures Not applicable. PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our common stock is listed for quotation on the OTC Bulletin Board (“OTCBB”), which is sponsored by FINRA, using the symbol GIA.Shares of our common stock, generally, do not trade.The OTCBB is a network of security dealers who buy and sell stock.The dealers are connected by a computer network that provides information on current “bids” and “asks”, as well as volume information. The following table sets forth the range of high and low bid quotations for our common stock for each of the periods indicated as reported by the OTCBB.These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions. Fiscal Year Ending December 31, 2013 Quarter Ended High $ Low $ December 31, 2013 N/A N/A September 30, 2013 N/A N/A June 30, 2013 N/A N/A March 31, 2013 N/A N/A Fiscal Year Ending December 31, 2012 Quarter Ended High $ Low $ December 31, 2012 N/A N/A September 30, 2012 N/A N/A June 30, 2012 N/A N/A March 31, 2012 N/A N/A 6 Table of Contents Penny Stock The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws; (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock. Therefore, stockholders may have difficulty selling our securities. Holders of Our Common Stock As of December 31, 2013, there were 28,593,000 shares of our common stock outstanding held by 94 holders of record. Stock Option Grants To date, we have not granted any stock options. Dividends There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends.The Nevada Revised Statutes, however, do prohibit us from declaring dividends where after giving effect to the distribution of the dividend: 1. we would not be able to pay our debts as they become due in the usual course of business, or; 2. our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Recent Sales of Unregistered Securities There have been no recent sales of the Company’s unregistered securities. Securities Authorized for Issuance pursuant to Equity Compensation Plans We did not issue any securities pursuant to any equity compensation plan as of December 31, 2013. 7 Table of Contents Item 6.Selected Financial Data As a smaller reporting company, we are not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words “believes,” “project,” “expects,” “anticipates,” “estimates,” “intends,” “strategy,” “plan,” “may,” “will,” “would,” “will be,” “will continue,” “will likely result,” and similar expressions. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. Factors which could have a material adverse affect on our operations and future prospects on a consolidated basis include, but are not limited to: changes in economic conditions, legislative/regulatory changes, availability of capital, interest rates, competition, and generally accepted accounting principles. These risks and uncertainties should also be considered in evaluating forward-looking statements and undue reliance should not be placed on such statements. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Further information concerning our business, including additional factors that could materially affect our financial results, is included herein and in our other filings with the SEC. Overview GIA Investments Corp, (the “Company” “our”, “we”, or “us”), was incorporated on July 6, 2010 in the State of Nevada. The Company’s business plan is to seek, investigate, and, if warranted, acquire one or more properties or businesses, and to pursue other related activities intended to enhance shareholder value. The acquisition of a business opportunity may be made by purchase, merger, exchange of stock, or otherwise, and may encompass assets or a business entity, such as a corporation or joint venture. The Company has not conducted business operations nor had revenues from operations since its inception. Also, the Company’s business plan is to seek, investigate, consult with and assist small to medium sized Asian companies to enter the United States equity markets. We will look for small profitable companies in growth industries.We desire to deal with management who shares our vision of growth, within reason.We intend to shy away from management that appears to be in the business for the “short haul”.Management’s character will play a big part in our decision making process.The Company will charge various fees for its consulting services, and some of those fees may come in the form of equity in the client business. Examples of those services are assist with the preparation and filing of various reports, the formation or reorganization of companies, and assist with the preparation and filing of various reports on Forms 10-Q, 10-K, and 8-K. We have not conducted any market research regarding the probability of success of our operations or the acceptance of our services by our intended market. Material Definitive Agreements On September 16, 2013, we entered into a written Definitive Agreement with Worldwide Media Investments Corp, a company incorporated in Anguilla (“Worldwide”) (the “Worldwide Definitive Agreement”). 8 Table of Contents Pursuant to the provisions of the Worldwide Definitive Agreement, Worldwide and we agreed that Worldwide would acquire NOWnews Network Co. Ltd., a media company incorporated in Taiwan R.O.C. (“NOWnews”), pursuant to a stock purchase agreement, and Worldwide will fund the operations of NOWnews for a period of approximately 8 months.Additionally, pursuant to the Worldwide Definitive Agreement, Worldwide and we acknowledged that Worldwide desires to be acquired by an unidentified company (defined in the Worldwide Definitive Agreement as “Company A”), pursuant to a stock exchange agreement, and Company A will be a participant in the OTCQB. Pursuant to the provisions of the Worldwide Definitive Agreement, prior to the acquisition of Worldwide by Company A, Worldwide will increase its capital by $1,000,000 from contributions from Worldwide’s existing shareholders for the purpose of supporting the operations of NOWnews for that 8 month period, and those operations will be supported by Worldwide by loans from Worldwide to NOWnews, on an as needed basis. As specified in the Worldwide Definitive Agreement, we intend to acquire 15% of the issued and outstanding shares of Company A’s common stock in exchange for our payment of $3,000,000, and Worldwide intends that its existing shareholders will acquire 84% of the issued and outstanding shares of Company A’s common stock. The foregoing information regarding the Worldwide Definitive Agreement is not intended to be complete and is qualified in its entirety by reference to the complete text of the Worldwide Definitive Agreement, a copy of which is attached as an exhibit to that Current Report on Form 8-K filed with the SEC on September 19, 2013. On December 25, 2011, we entered into a Preliminary Definitive Agreement (the “Baby Trend Acquisition Agreement”), dated as of December 25, 2011, with Baby Trend, Inc., (“Baby Trend”), which agreement specifies the initial terms pursuant to which we intended to acquire Baby Trend. Pursuant to the Baby Trend Acquisition Agreement, we agreed to pay approximately $45 million which will be payable in 3 tranches over 3 years, subject to Baby Trend meeting certain net worth thresholds.We agreed to pay the first tranche of $20 million in July 15, 2012, concurrently with our entry into a more detailed acquisition agreement (the “Detailed Acquisition Agreement”) with Baby Trend.We agreed to pay the second tranche of $10 million on April 15, 2013, and we agreed to pay the third tranche of $15 million on April 15, 2014.Payment of the third tranche was subject to Baby Trend having a net worth of no less than $10 million as of July 15, 2012, the final tranche payable to Baby Trend was to be credited with the amount for which Baby Trend has fallen below the $10 million threshold. Upon consummation of the Detailed Acquisition Agreement, Baby Trend would have become a wholly-owned subsidiary of the Company. This description of the Baby Trend Acquisition Agreement is not a complete statement of the parties’ rights and obligations pursuant to the Baby Trend Acquisition Agreement and is qualified in its entirety by reference to the full text of the Baby Trend Acquisition Agreement, which is filed as an exhibit to that Current Report on Form 8-K filed with the SEC on December 29, 2011. On January 9, 2013, we prepared and delivered to Baby Trend, a written Notice of Termination of the Baby Trend Acquisition Agreement (the “Baby Trend Termination Notice”). The foregoing information regarding the Baby Trend Termination Notice is not intended to be complete and is qualified in its entirety by reference to the complete text of the Baby Trend Termination Notice, a copy of which is attached as an exhibit to that Current Report on Form 8-K filed with the SEC on February 13, 2013. On February 26, 2013, we entered into a written Letter of Intent with Auxin Solar, LLC (“Auxin”) regarding a relationship with Auxin in connection with the development and installation of various solar projects for residential and commercial purposes (the “Auxin Letter of Intent”).Pursuant to the Auxin Letter of Intent, Auxin has negotiated a 20MW solar power plant project in Lao PDR (“Lao”). Auxin agreed to secure and provide 75% of the funding of the cost of that project, which funding shall be borrowed by Auxin from US Exim Bank (“Exim”).We agreed to provide 25% of the funding of the cost of that project, as equity.We will provide that equity investment at such time as Exim provides that debt financing. 9 Table of Contents The Government of Lao will purchase the power generated by that project at a rate of $.25/kwh for 20 years; provided, however, that the amount shall be increased 2% annually. The foregoing information regarding the Auxin Letter of Intent is not intended to be complete and is qualified in its entirety by reference to the complete text of the Letter of Intent, a copy of which is attached as an exhibit to that Current Report on Form 8-K filed with the SEC on March 4, 2013. Results of Operations for the Years Ended December 31, 2013 and 2012 and for the period from inception (July 6, 2010) to December 31, 2013 We have not earned any revenues since our inception. We are presently in the development stage of our business and we can provide no assurance that we will be able to enter into commercial relationships with intended client companies or businesses. Our general and administrative expenses for the year ended December 31, 2013 were $640,055, as compared with $482,182 for the year ended December 31, 2012.Our general and administrative expenses for the period from inception (July 6, 2010) through December 31, 2013 were $1,321,157. We had a net loss of $640,041 for the year ended December 31, 2013, as compared with $482,182 for the year ended December 31, 2012, and a net loss of $1,321,143 for the period from inception (July 6, 2010) to December 31, 2013. Liquidity and Capital Resources As of December 31, 2013, we had total current assets of $243,408. Our total current liabilities as of December 31, 2013 were $3,749,436. Therefore, we had a working capital deficit of $3,506,028 as of December 31, 2013. Operating activities used $640,041 in cash for the year ended December 31, 2013. Our net loss of $640,041 was the primary component of our negative operating cash flow. Cash flows provided by investing activities during the year ended December 31, 2013 consisted of $2,527,612, asthe prepayment for investments. Based upon our current financial condition, we do not have sufficient cash to operate our business at the current level for the next twelve months.We intend to fund operations through increased sales and debt and/or equity financing arrangements, which may be insufficient to fund expenditures or other cash requirements.We plan to seek additional financing in a private equity offering to secure funding for our operations.There can be no assurance that we will be successful in raising additional funding.If we are not able to secure additional funding, the implementation of our business plan will be impaired.There can be no assurance that such additional financing will be available to us on acceptable terms or at all. Going Concern We have a deficit accumulated during the development stage of $1,321,143 as of December 31, 2013. Our financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. However, we have no current source of revenue. Without realization of additional capital, it would be unlikely for us to continue as a going concern. Our management plans on raising cash from public or private debt or equity financing, on an as needed basis and in the longer term, and, ultimately, upon achieving profitable operations through the development of business activities. Critical Accounting Policies In December 2001, the SEC requested that all registrants list their most “critical accounting polices” in the Management Discussion and Analysis. The SEC indicated that a “critical accounting policy” is one which is both important to the portrayal of a company’s financial condition and results, and requires management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. We do not believe that any accounting policies currently fit this definition. 10 Table of Contents Recently Issued Accounting Pronouncements We do not expect the adoption of recently issued accounting pronouncements to have a significant impact on our results of operations, financial position or cash flow. Off Balance Sheet Arrangements As of December 31, 2013, there were no off balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk As a smaller reporting company, we are not required to disclose this item. Item 8. Financial Statements and Supplementary Data Audited Financial Statements 11 Table of Contents Table of Contents Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 13 FINANCIAL STATEMENTS Balance Sheets 14 Statement of Operations 15 Statements of Stockholders’ Equity 16 Statements of Cash Flows 17 Notes to Financial Statements 18-21 12 Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors GIA Investments Corp. (A Development Stage Company) We have audited the accompanying balance sheets of GIA Investments Corp. (a Development Stage Company) (the "Company") as of December 31, 2013 and 2012, and the related statements of operations, stockholders’ equity (deficit), and cash flows for years then ended and for the period from July 6, 2010 (inception) through December 31, 2013. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended and for the period from July 6, 2010 (inception) through December 31, 2013, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has incurred losses from operations, has a working capital deficit and has no cash flows from operations. These conditions raise substantial doubt as to the ability of the Company to continue as a going concern. These financial statements do not include any adjustments that might result from such uncertainty. /s/ KCCW Accountancy Corp Diamond Bar, California April 8, 2014 13 Table of Contents GIA INVESTMENTS CORP (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS December 31, 2013 December 31, 2012 ASSETS Current Assets Cash in Bank $ $ Total Current Assets Prepaid investments - Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Loan payable to related party $ $ Other payable - TotalCurrent Liabilities Stockholders' Equity Common stock, $0.001 par value, 50,000,000 shares authorized, 28,593,000 shares issued and outstanding as of December 31, 2013 and December 31, 2012 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders' equity ) ) Total Liabilities and Stockholders' Equity $ $ The Accompanying Notes Are an Integral Part of the Financial Statements. 14 Table of Contents GIA INVESTMENTS CORP (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2 AND PERIOD FROM JULY 6, 2010 (INCEPTION) THROUGH DECEMBER 31, 2013 Accumulated from July 6, 2010 (Inception) through December 31, 2013 Revenue $
